Citation Nr: 0015837	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-15 845 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to an increased rating for a shell fragment 
wound scar of the right leg.


REPRESENTATION

Appellant represented by:	Victor Jimenez Balado, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a right knee condition.  This appeal also 
arises from a May 1995 hearing officer's decision which 
granted service connection for a shell fragment wound scar of 
the right leg and assigned the condition a 10 percent 
disability rating.


FINDING OF FACT

The medical evidence shows that the veteran's partial 
meniscectomy is related to his shell fragment wound.


CONCLUSION OF LAW

The veteran's right knee condition is proximately due to or 
the result of his inservice shell fragment wound.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a right knee condition was incurred 
in or aggravated by service, or is proximately due to or the 
result of his inservice shell fragment wound, and that 
service connection therefor is warranted.  After a review of 
the record, the Board finds that the veteran's contentions 
are supported by the evidence, and his claim is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).

The veteran has established entitlement to service connection 
for a shell fragment wound scar of the right leg, under the 
shin on the medial and distal aspect of the right leg.  An 
extract report from the Office of the Surgeon General 
indicates that the veteran was hospitalized on June 11, 1953, 
due to a laceration wound of the lower leg with no nerve or 
artery involvement.  The cause of the injury was an explosive 
projectile shell and the injury was the direct result of 
action against or by an organized enemy.

The evidence of record includes an April 1994 VA muscles 
examination where the examiner diagnosed status post right 
knee arthroscopy and partial medial meniscectomy due to a 
torn medial meniscus by operative report of March 4, 1991, as 
well as right knee patellar tendinitis.  The examiner 
provided an opinion that the veteran's partial meniscectomy 
of the right knee was related to his shell fragment wound 
lesions which were suffered in a fall with trauma to the 
right leg.

The Board finds, resolving all benefit of doubt in favor of 
the veteran, that the veteran's right knee condition is 
proximately due to or the result of his inservice shell 
fragment wound.  Therefore, the Board finds that service 
connection for a right knee condition is warranted.

Accordingly, the Board finds that the veteran's right knee 
condition is proximately due to or the result of his 
inservice shell fragment wound and service connection for a 
right knee condition is granted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).


ORDER

Entitlement to service connection for a right knee condition 
is granted.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Where a veteran has stated that a service-connected 
disability has increased in severity, or where a veteran 
disputes an initial rating of a service-connected disability, 
a claim of entitlement to an increased rating for that 
service-connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for a 
shell fragment wound scar of the right leg is well grounded 
and development is appropriate.

The most recent examination of the veteran's service-
connected shell fragment wound scar of the right leg was held 
in April 1994.  That examination mentioned nerve and muscle 
damage, as well as an old fracture of the ankle, which were 
possibly the result of the veteran's shell fragment wound.  
However, the information provided was not sufficient to 
determine whether any nerve or muscle damage or healed 
fracture may be present as a result of the shell fragment 
wound.  The Board feels that a VA examination would be useful 
in determining the current extent and severity of the 
veteran's shell fragment wound of the right leg.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
description of all scars on the 
veteran's right leg, including the 
measurements of those scars.  For 
each scar, the examiner should 
provide an opinion as to whether or 
not that scar is the result of the 
veteran's shell fragment wound 
incurred in service.  If the 
examiner feels they would be 
helpful, photographs of the scars 
may be included.

c)  For each scar which is the 
result of the veteran's shell 
fragment wound incurred in service, 
the examiner should state whether or 
not that scar is tender and painful 
on objective demonstration.

d)  For each scar which is the 
result of the veteran's shell 
fragment wound incurred in service, 
the examiner should state whether or 
not the scar is poorly nourished 
with repeated ulceration.

e)  The examiner should state 
whether it is as likely as not that 
the veteran's "healed fracture of 
the distal fibula and lateral 
malleolus and calcification of the 
Achilles tendon on the right foot" 
identified at the April 1994 VA 
examination is the result of his 
inservice shell fragment wound.

f)  The examiner should state 
whether or not there is any muscle 
damage, nerve damage, limitation of 
motion, excess motion, 
incoordination, painful motion, 
excess fatigability, or weakened 
motion which is the result of the 
veteran's inservice shell fragment 
wound.  For each sign listed above, 
the examiner should specifically 
state whether or not that sign is 
present, and if so, whether that 
sign is the result of the veteran's 
inservice shell fragment wound.

g)  If limitation of motion of the 
right ankle is shown and is shown to 
be the result of the veteran's 
inservice shell fragment wound, the 
examiner should provide the 
veteran's ranges of ankle motion, as 
measured in degrees, and should 
state whether, and to what extent, 
those ranges of motion indicate less 
than a normal range of motion.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



